By the Court. Woodruff, J.
The only ground urged by the appellants for a reversal of this judgment is that the plaintiff was not the owner of the note upon which the action is brought, or the real party in interest herein.
If it be conceded that, where the plaintiff declares upon a promissory note endorsed in blank, and which he by his counsel brings into court, having possession and apparent legal title, the defendant may, under a “ general denial ” interposed for answer, set up and prove that the plaintiff is a merely nominal *245holder, having no real interest therein, which question has not been discussed. We are constrained to say that in this case, although the circumstances testified to go very far to show that the form of transfer and apparent purchase were a mere expedient to give the plaintiff an ostensible title without any real intent that the ultimate interest of either him or the party thus transferring should be affected by it, and that in no just sense, therefore, is he the party who is to gain or lose by the result of this action; yet we must regard the finding of the court below as conclusive. Indeed, the evidence, notwithstanding the suspicious circumstances, may be said to sustain his finding.
The plaintiff, by his counsel—who testifies that he was authorized to bring this action—brings the note into court and proves due endorsements thereof, sufficient to show legal title to the note in the holder. The alleged transferrer testifies that he endorsed the note to the plaintiff, and that on the same day he received the plaintiff’s note for it, without any understanding between them that it was passed to the plaintiff to be sued by him. This was sufficient evidence of title and interest in the plaintiff. Under such circumstances, it was the province of the court below to weigh and determine the effect of the circumstances adverted to, and we cannot say that its conclusion is so clearly against the weight of the evidence as to warrant a reversal.
The judgment must be affirmed with costs.
Judgment affirmed.